Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 15, the prior art does not teach or suggest, “select, based on values of the bin selector portions in the fingerprints and an adaptive sampling indication, a first subset of the fingerprints to sample, the adaptive sampling indication indicating a proportion of the fingerprints to be added to the fingerprint index; select, based on the values of the bin selector portions in the fingerprints and the adaptive sampling indication, a second subset of the fingerprints to not sample; add fingerprint index entries corresponding to the first subset of the fingerprints to a respective subset of the multiple bins,” in the context of the claims.
With respect to independent claim 19, the prior art does not teach or suggest, “comparing a value of a bin selector portion of a first fingerprint for a first data unit and a value of a bin selector portion of a second fingerprint for a second data unit to the value of the adaptive sampling indication; determining based on the comparing whether to add a fingerprint index entry containing the first fingerprint to a first bin to which the value of the bin selector portion of the first fingerprint maps; in response to determining based on the comparing to add the fingerprint index entry containing the first fingerprint to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/Michael Krofcheck/Primary Examiner, Art Unit 2138